Citation Nr: 1442702	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-04 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected recurrent dislocation of left shoulder.

2.  Entitlement to an evaluation in excess of 20 percent for right medial nerve injury secondary to nerve compression by hematoma at right brachial artery puncture site.

3.  Entitlement to automotive and adaptive equipment or for adaptive equipment only.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from May 1969 to May 1971 and September 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in June 2009 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The June 2009 rating decision denied service connection for peripheral neuropathy of the left arm and continued a 20 percent evaluation for right medial nerve injury secondary to nerve compression by hematoma at right brachial artery puncture site.  The December 2011 rating decision confirmed and continued a previous denial of entitlement to automobile and adaptive equipment.  

The Board notes that a claim for entitlement to service connection for left carpal tunnel syndrome also claimed as bilateral upper extremity neuropathy as secondary to service-connected diabetes mellitus II (DM II) has been adjudicated as a separate and distinct claim by the RO and is not before the Board at this time.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to all conditions being remanded, updated VA treatment records from the VA Medical Center in San Juan, Puerto Rico, from December 2011 to present, should be obtained and associated with the claims file.

Service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected recurrent dislocation of left shoulder

The Board finds that additional medical examination is necessary with regard to the claim for service connection for left upper extremity peripheral neuropathy.  In May 2009, the Veteran underwent a VA peripheral nerves examination.  The examiner found no evidence of a neuropathy in the left shoulder, and that there was no relationship between "the left shoulder complaints and the right CTS since they are different anatomo-patho-physiological conditions distinctly separated as well."  The examiner also found that the Veteran was complaining of pain and limited motion of the left shoulder and that it was a joint problem and not neurological.  However, the examiner failed to address the Veteran's left shoulder complaints and his service-connected recurrent dislocation of the left shoulder.  In addition, VA treatment records from 2011 indicate the Veteran as having "neuropathies," but do not specify where the neuropathies are located.

In light of the evidence of record, the Board finds that a medical opinion and examination is necessary to determine whether the Veteran's claimed left upper extremity peripheral neuropathy had its clinical onset during service or is medically related to injury or another event or incident of active service and whether the peripheral neuropathy is caused or aggravated by his service-connected recurrent dislocation of left shoulder or other service-connected disability. 

Increased rating for right medial nerve injury secondary to nerve compression by hematoma at right brachial artery puncture site

The Veteran was most recently afforded a VA examination regarding his claim in May 2009.  However, the record reflects that subsequent to the examination, the Veteran contended in a November 2010 statement that his service-connected conditions have worsened.  While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, in light of the Veteran's allegations of worsening of his condition, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's right medial nerve injury secondary to nerve compression by hematoma at right brachial artery puncture site.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Entitlement to automotive and adaptive equipment or for adaptive equipment only

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment will be made where the Veteran's service-connected disabilities result in one of the following: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes.  For entitlement to assistance in the purchase of adaptive equipment only, the Veteran must have, as the result of a service-connected disease or injury, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

The Veteran is currently service-connected for: ischemic heart disease, coronary artery disease, status post coronary artery bypass graft; recurrent dislocation, left shoulder; right medial nerve injury secondary to nerve compression by hematoma at right brachial artery puncture site; DM II; and scar, left arm.  

The Veteran contends that his service-connected disabilities have resulted in the loss of both his legs.  The Veteran underwent a left transtibial amputation in 2007 and a right transfermoral amputation in 2010.  Clearly, the evidence demonstrates that the Veteran has loss of use of both his feet.  A May 2013 VA examiner found that the Veteran had loss of effective function of the right and left lower extremities. 

Regarding the question of whether the loss of use is related to his the Veteran's service-connected disabilities, in January 2011, a VA examiner noted that the Veteran was diagnosed with DM II in 2010 and found that the Veteran's left below the knee amputation and right above the knee amputation was not a complication of diabetes.  The rationale provided was that the Veteran had peripheral arterial disease, which led to the amputations, and that his peripheral arterial disease was diagnosed prior to the diagnosis of diabetes mellitus.  The May 2013 VA examiner found that the right and left leg amputations were due to peripheral vascular disease and opined that the Veteran's right and left leg amputations were less likely than not secondary to his diabetes mellitus condition, because the onset of diabetes occurred many years after the condition of peripheral vascular disease.  However, neither examiner addressed whether the Veteran's service-connected DM II could have aggravated his peripheral vascular disease.

Also contained in the claims file is an April 2013 letter from a VA physician which stated that the Veteran underwent a left transtibial amputation in 2007 and a right transfermoral amputation in 2010, both directly related to peripheral vascular disease and diabetes mellitus.  The VA physician went on to state that DM II's  effect on a patient's vascular system was well known in the medical literature.  However, the VA physician fails to explain how the amputations were directly related to both the peripheral vascular disease and DM II, and does not address the fact that the Veteran's left leg amputation occurred prior to his diagnosis of DM II in 2010, which is reflected in the Veteran's records.

Accordingly, the Board finds that medical opinions of record are inadequate.  As such, the claim must be remanded so the Veteran may be afforded a new examination to determine whether the Veteran's peripheral vascular disease is related to his service-connected DM II or any other service-connected disabilities.       

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated complete VA treatment records from the VA Medical Center in San Juan, Puerto Rico, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of December 2011 to the present.

2.  Schedule the Veteran for a VA examination for his claim of service connection for left upper extremity peripheral neuropathy, to include as secondary to service-connected recurrent dislocation of left shoulder.  The claims folder must be made available and reviewed by the examiner.  All indicated tests and studies must be conducted.

The examiner should indicate whether there is evidence to support a current diagnosis of peripheral neuropathy of the left upper extremity.  If peripheral neuropathy is diagnosed, the examiner is to provide an opinion as whether such is at least as likely as not (50 percent probability or greater): (i) related to or had its onset during service; or (ii) was caused by or aggravated (worsened beyond the natural progression) by any service-connected disabilities.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected right medial nerve injury secondary to nerve compression by hematoma at right brachial artery puncture site.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

4.  Schedule the Veteran for an appropriate examination, preferably with someone who has expertise in vascular disorders, to determine the etiology of any manifested peripheral vascular disease.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is to answer the following questions:

(a) Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected DM II OR any other service-connected disability caused any diagnosed peripheral vascular disease.

(b) If the answer to (a) is no, is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected DM II OR any other service-connected disability aggravated (i.e., caused an increase in severity of) any diagnosed peripheral vascular disease. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.   

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



